DETAILED ACTION
Response to Amendment
The amendment filed 5/10/21 has been entered.
Claims 1, 3, 4, 7, 9 and 10 has been entered.
Claims 1-12 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizza et al. (“Rizza”) US PG-Pub 2017/0064808.
Rizza discloses in Figs. 8-13 a circuit carrier for holding at least one electrical power component, the circuit carrier comprising: at least one electrical component (e.g. element 27/28) a heat sink (e.g. element 31) for holding and for cooling the power component, the heat sink having a surface; a copper layer (e.g. element 23, ¶[0026]) consisting of copper or a copper alloy, the copper or a copper alloy is cold-gas-sprayed or sintered -- note that the recitation calling for, “… cold-gas-sprayed or sintered …” constitutes product-by-process -- on the  surface of the heat 
Though Rizza fails to explicitly disclose a plurality of copper plates.  One of ordinary skill in the art at the time of the invention would have considered additional copper plate to be a mere duplication of parts (see MPEP §2144.04) as the additional copper plate would cause no unexpected results. 
Re claim 4, Rizza discloses wherein the copper plate has at least a thickness within the recited range (¶[0041]).
Re claim 5, Rizza discloses an insulation layer (e.g. element 56) which is arranged between the surface of the heat sink and the copper layer and mechanically connects the heat sink to, and electrically insulates it from, the copper layer.
Re claim 6, the recitation calling for, “… wherein the insulation layer is cold-gas-sprayed or sintered …” constitutes product-by-process and does not distinguish over Rizza regardless of the method used to form the insulating film since claims are directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). 
5.	Claims 7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizza.

Though Rizza fails to explicitly disclose a plurality of copper plates.  One of ordinary skill in the art at the time of the invention would have considered additional copper plate to be a mere duplication of parts (see MPEP §2144.04) as the additional copper plate would cause no unexpected results. 
Re claim 10, Rizza discloses wherein the copper plate has at least a thickness within the recited range (¶[0041]).

Re claim 12, the recitation calling for, “… wherein the insulation layer is cold-gas-sprayed or sintered …” constitutes product-by-process and does not distinguish over Rizza regardless of the method used to form the insulating film since claims are directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).
6.	Claim 2, 3, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizza in view of Nakamura et al. (“Nakamura”) US PG-Pub 2016/0219689.
Re claims 3 and 9, Rizza discloses the device structure as recited in the claim. The difference between Rizza and the present claim is the recited solder. 
Re claim 3, Nakamura discloses (¶[0053]) wherein a copper plate (e.g. element 12c/12g) is soldered on the surface of a copper layer (e.g. element 12a/12b) and serves for electrically and mechanically connecting the copper layer to at least one power component (e.g. element 14).
Nakamura's teachings could be incorporated with Rizza's device which would result in the claimed invention of a wherein a copper plate is soldered on the surface of a copper layer. The motivation to combine Nakamura's teachings would be to improve bonding reliability. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Nakamura's teachings to arrive at the claimed invention.
Re claims 2 and 8, Nakamura discloses wherein the copper layer has at least a thickness within the recited range (¶[0050).
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loke H Steven can be reached on (571)272-1657.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/AHMED N SEFER/Primary Examiner, Art Unit 2893